      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 1 of 7 Page ID #:1




 1   Kate Juvinall [Bar No. 315659]
     kate.juvinall@huschblackwell.com
 2   HUSCH BLACKWELL LLP
     4801 Main Street, Suite 1000
 3   Kansas City, MO 64112-2551
     Telephone: (816) 983-2551
 4   Facsimile: (816) 983-8080
 5   Attorneys for Defendants Splash News
 6   and Picture Agency, LLC

 7

 8                           UNITED STATES DISTRICT COURT FOR THE
                                CENTRAL DISTRICT OF CALIFORNIA
 9                                     WESTERN DIVISION
10
     ESMERALDA SERVIN,                        Case No.:
11
                                Plaintiff,    DEFENDANTS SPLASH NEWS AND
12                                            PICTURE AGENCY, LLC’S NOTICE
13   v.                                       OF REMOVAL
14   SPLASH NEWS AND PICTURE                  (Filed concurrently with Declaration of
     AGENCY, LLC, RCAPITAL                    Emma Curzon in Support of Notice of
15
     PARTNERS LLP, and DOES 1-50,             Removal; Declaration of Philip Emmerson
16   Inclusive,                               in Support of Notice of Removal; Notice of
17
                                              Interested Parties; Civil Cover Sheet)
                                Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                               1                   NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
          Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 2 of 7 Page ID #:2




 1            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2            PLEASE TAKE NOTICE that Defendant Splash News and Picture Agency,
 3   LLC (“Splash”) invokes this Court’s jurisdiction under the provisions of 28 U.S.C.
 4   §§ 1332(a), 1441(a), and 1446, and removes this action from the Superior Court of
 5   the State of California for the County of Los Angeles. As grounds for removal,
 6   Splash states as follows:
 7   I.       PROCEDURAL BACKGROUND
 8            1.        On June 18, 2020, Plaintiff, Esmeralda Servin (“Plaintiff”), filed her
 9   Complaint in the Superior Court of California, County of Los Angeles. The case is
10   numbered 20STCV23024.
11            2.        The Superior Court for the County of Los Angeles issued a Summons
12   on June 18, 2020. Plaintiff then served a copy of the Summons, Complaint, and
13   the other related court documents on Splash on July 8, 2020.               Plaintiff also
14   purported to serve Rcapital Partners LLP (“Rcapital LLP”) on July 8, 2020, but
15   Rcapital LLP was not properly served with process and joined in this matter. As
16   required by 28 U.S.C. § 1446(a), copies of the Summonses, Complaint, and other
17   related court documents served upon Splash, which constitute all the process,
18   pleadings, and orders served upon Splash in this case to date, are attached as
19   Exhibits A through L. The Complaint is attached as Exhibit C and will be referred
20   to as the “Complaint.”
21            3.        In the Complaint, Plaintiff alleges six causes of action: (1) sex or
22   gender harassment in violation of Government Code (“Gov’t Code”) § 12940 et
23   seq.; (2) sex or gender harassment in violation of Gov’t Code § 12940 et seq.; (3)
24   failure to prevent discrimination and harassment in violation of Gov’t Code §
25   12940 et seq.; (4) retaliation in violation of Gov’t Code § 12940 et seq.; (5)
26   retaliation in violation of Labor Code § 1102.5; and (6) wrongful termination in
27   violation of public policy.
28
                                                    2                   NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 3 of 7 Page ID #:3




 1            4.        On August 6, 2020, Splash filed its Answer denying the allegations in
 2   Plaintiff’s Complaint. The Answer is attached as Exhibit J.
 3            5.        This Notice is timely under 28 U.S.C. § 1446(b) because it is filed
 4   within 30 days of July 8, 2020.
 5            6.        As required by 28 U.S.C. § 1446(d), the undersigned counsel certifies
 6   that Splash will give written notice of the removal to Plaintiff’s counsel and the
 7   Clerk of the Los Angeles County Superior Court.
 8            7.        Venue for this action lies in the United States District Court for the
 9   Central District of California under 28 U.S.C. § 1441 because it is the judicial
10   district in which the action was filed and where the case is pending.
11   II.      DIVERSITY JURISDICTION EXISTS
12            8.        A defendant may remove a state court action to federal district court
13   where the district court has original jurisdiction over the case. 28 U.S.C. § 1441.
14   As shown below, this Court has original jurisdiction over this action under 28
15   U.S.C. § 1332 because the parties are of diverse citizenship and the amount in
16   controversy exceeds $75,000.
17            A.        The Parties Are Completely Diverse
18            9.        Splash and Rcapital LLP are not citizens of the state of California and
19   their citizenship is diverse from that of Plaintiff, who is a resident of the state of
20   California. Ex. A., Compl. ¶ 1.
21            10.       Splash is a citizen of Delaware and the United Kingdom.          As a
22   Nevada limited liability company, Splash “is a citizen of every state of which its
23   owners/members are citizens.” 3123 SBM LLC v. Horn, 880 F.3d 461, 465 (9th
24   Cir. 2018) (citation omitted). Splash’s sole member, Splash News and Picture
25   Agency Holdings, Inc. (“Splash Holdings”), is a Delaware corporation that
26   maintains its principal place of business in the United Kingdom. Because it is a
27   holding company, Splash Holdings’ operations are limited to owning its interest in
28   Splash, maintaining its books and records, paying applicable taxes, and issuing any
                                                    3                    NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 4 of 7 Page ID #:4




 1   dividends. Decl. of Emma Curzon ¶¶ 6-9, Aug. 7. 2020, attached as Exhibit K.
 2   All of those activities occur in the United Kingdom, which renders Splash a citizen
 3   of the United Kingdom. Id.; see 3123 SMB, 880 F.3d at 465-67 (explaining that a
 4   holding company’s principal place of business may be found by looking to the
 5   location where its directors meet to make high-level decisions).
 6            11.       Rcapital LLP, for its part, is a partnership organized under the laws of
 7   England and Wales. Decl. of Philip Emmerson ¶ 4, Aug. 6, 2020, attached as
 8   Exhibit L. The partnership consists of three partners, all of whom are citizens of
 9   and domiciled in the United Kingdom. Id. ¶ 5. The Complaint contains no
10   allegations concerning Rcapital LLP’s citizenship.             See Ex. A, Compl. ¶ 3
11   (suggesting that Rcapital LLP simply did business in California). Thus, Rcapital
12   LLP is a citizen of England, Wales, and the United Kingdom for purposes of
13   establishing diversity jurisdiction.
14            12.       The unnamed DOES 1 through 50 are “fictitious defendants [that are]
15   disregarded for removal purposes . . . .” Soliman v. Philip Morris Inc., 311 F.3d
16   966, 971 (9th Cir. 2002).
17            13.       Because Splash and Rcapital LLP are citizens of Delaware, England,
18   Wales, and the United Kingdom, this action satisfies the complete-diversity
19   requirement. See Preeminent Investment Corp. v. Speiginer, Case No. EDCV16-
20   2313-JGB(KKx), 2016 WL 6882836, *3 (C.D. Cal. Nov. 21, 2016) (“Courts may
21   consider any evidence contained in the record to determine the proper citizenship
22   of the parties.”).
23            B.        The Amount In Controversy Exceeds $75,000
24            14.       Plaintiff seeks to recover lost wages and benefits, damages to her
25   reputation and metal well-being, punitive relief, and attorneys’ fees. The potential
26   scope of that relief coupled with the size of Plaintiff’s salary while employed by
27   Splash cause the amount in controversy to exceed the $75,000 threshold.
28
                                                     4                   NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 5 of 7 Page ID #:5




 1            15.       A court determines the jurisdictional amount based on the relief
 2   sought in the complaint. The federal diversity jurisdiction statute, 28 U.S.C.
 3   §1332(a), provides that the “amount-in-controversy requirement excludes only
 4   ‘interest and costs.’” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th
 5   Cir. 2007). In measuring the amount in controversy, a court must assume the
 6   plaintiff will prevail on each of his claims. Roth v. Comerica Bank, 799 F. Supp.
 7   2d 1107, 1117 (C.D. Cal. 2010) (“The ultimate inquiry is what amount is put ‘in
 8   controversy’ by the plaintiff’s complaints, not what a defendant will actually
 9   owe.”).
10            16.       Further, a defendant must only make a plausible allegation of the
11   amount in controversy. See Dart Cherokee Basin Operating Co., LLC v. Owens,
12   135 S. Ct. 547, 554 (2014). The Ninth Circuit employs “a preponderance of the
13   evidence standard when the complaint does not allege a specific amount in
14   controversy.” See Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400-01 (9th
15   Cir. 2010). Under the “preponderance of the evidence” standard, the amount in
16   controversy can incorporate assumptions, including the maximum amount “put
17   into issue,” as “the amount in controversy is simply an estimate of the total amount
18   in dispute.” Id. at 400.
19            17.       While Splash denies that Plaintiff is entitled to any of the requested
20   relief, it is clear that she has put into controversy an amount “more likely than not”
21   in excess of $75,000, exclusive of interest and costs.
22            18.       Here, Plaintiff seeks damages for “loss of salary and benefits,”
23   damage to her professional reputation, physical, mental, and emotional, exemplary
24   and punitive damages, and attorneys’ fees, among other relief. E.g., Ex. A, Compl.
25   ¶ 60. Although Plaintiff does not provide any details concerning the monetary
26   value of her claim, it is evident that if she were to prevail on her six claims for
27   relief, her damages would exceed the $75,000 threshold. Indeed, at the time of her
28   termination from Splash, Plaintiff’s annual salary was $125,000, plus benefits.
                                                    5                   NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 6 of 7 Page ID #:6




 1   Curzon Decl. ¶ 11; see Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 755 (11th
 2   Cir. 2010) (“The substantive jurisdictional requirements of removal do not limit
 3   the types of evidence that may be used to satisfy the . . . [removal] standard.
 4   Defendants may introduce their own affidavits, declarations, or other
 5   documentation . . . .”). Since Plaintiff alleges that she was terminated on June 17,
 6   2020, her claim for unpaid wages would encompass at least $125,000. Compl. ¶
 7   26 (alleging that Plaintiff was terminated on June 17, 2019).
 8            19.       Thus, based on the claims and allegations set forth in Plaintiff’s
 9   Complaint, the total amount at stake in the litigation for Plaintiff’s alleged loss of
10   earnings and benefits, emotional distress, punitive damages, and attorneys’ fees far
11   exceeds $75,000. Plaintiff’s claimed damages for unpaid wages alone of $125,000
12   plus benefits is more than the jurisdictional threshold.
13            20.       In short, removal is appropriate since the record before the Court
14   establishes this Court’s diversity jurisdiction over the action. The parties are
15   completely diverse and Plaintiff seeks damages in excess of the amount-in-
16   controversy requirement.
17            21.       Should the Court have a question regarding the propriety of this
18   Notice of Removal, Splash requests that the Court issue an Order to Show Cause
19   so that it may have an opportunity to more fully brief the Court on the basis for this
20   removal.
21            DATED: August 7, 2020
                                                  By: /s/ Kate Juvinall
22
                                                     Kate Juvinall
23

24

25

26

27

28
                                                  6                  NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
      Case 2:20-cv-07131 Document 1 Filed 08/07/20 Page 7 of 7 Page ID #:7




                                 CERTIFICATE OF SERVICE
 1

 2            The undersigned counsel hereby certifies that on this 7th day of August
 3   2020, the foregoing was filed with the Court via the Court’s CM/ECF System and
 4   was served via first-class U.S. Mail, upon the following:
 5
              Joseph M. Lovretovich (SBN 73403)
 6            Eric M. Gruzen (SBN 222448)
 7            Christina R. Manalo (SBN 297718)
              JML Law, APLC
 8            5855 Topanga Canyon Blvd., Suite 300
 9            Woodland Hills, CA 91367
10            Attorneys for Plaintiff
11

12                                         /s/ Kate Juvinall
13                                         Attorney for Defendant Splash News and
                                           Picture Agency, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              7                  NOTICE OF REMOVAL
     HB: 4846-2284-9221.12
